Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered May 22, 2007, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that the County Court should have, sua sponte, ordered additional competency examinations and another competency hearing pursuant to CPL 730.30 (see People v Cook, 46 AD3d 1427, 1428 [2007]; People v Arvelo, 16 AD3d 128, 129 [2005]; People v King, 12 AD3d 532, 533 [2004]).
The defendant’s remaining contentions are without merit. Fisher, J.E, Florio, Covello and Dickerson, JJ., concur.